11-2027-ag
    Wang v. Holder
                                                                                   BIA
                                                                              Sichel, IJ
                                                                          A094 924 441
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 10th day of April, two thousand twelve.

    PRESENT:
             ROBERT A. KATZMANN,
             REENA RAGGI,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    JIN QUAN WANG,
             Petitioner,

                     v.                                    11-2027-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL
             Respondent.
    ______________________________________

    FOR PETITIONER:               Michael Brown, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Anthony P. Nicastro, Senior
                                  Litigation Counsel; Bernard A.
                                  Joseph, Trial Attorney, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Jin Quan Wang, a native and citizen of

China, seeks review of an April 26, 2011 order of the BIA

affirming the June 11, 2009 decision of an Immigration Judge

(“IJ”) denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).     In re Jin Quan Wang, No. A094 924 441 (B.I.A. Apr.

26, 2011), aff’g No. A094 924 441 (Immig. Ct. N.Y.C. June

11, 2009).    We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as supplemented by the BIA’s decision.

See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

The applicable standards of review are well established.

See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

F.3d 510, 513 (2d Cir. 2009).

    The agency concluded that Wang was not credible because

of inconsistencies in his statements regarding when he began

practicing Falun Gong and whether he was arrested in 2000,


                                2
and because his statement that Falun Gong was a religion

demonstrated his ignorance about Falun Gong.   For asylum

applications, such as this one, governed by the REAL ID Act,

the agency may, considering the totality of the

circumstances, base a credibility finding on an asylum

applicant’s “demeanor, candor, or responsiveness,” and

inconsistencies in his or her statements, without regard to

whether they go “to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii).

    As Wang argues, the agency erred in concluding that

Wang’s statement that Falun Gong is a religion undermined

his credibility.   It is ambiguous whether Falun Gong is a

religion or not.   Compare Jin Chen v. U.S. Dep’t of Justice,

426 F.3d 104, 115 (2d Cir. 2005) (treating Falun Gong as

religion), with Chun Gao v. Gonzales, 424 F.3d 122, 125 (2d

Cir. 2005) (“Falun Gong does not consider itself a religion

and has no clergy or formal places of worship.” (internal

quotation marks omitted)).   Although Falun Gong may not hold

itself out as a religion, given the ambiguous status of the

movement, Wang’s description of it as a religion does not

undermine the credibility of his testimony that he practices

Falun Gong.   Cf. Rizal v. Gonzales, 442 F.3d 84, 90 (2d Cir.


                              3
2006) (“Both history and common sense make amply clear that

people can identify with a certain religion, notwithstanding

their lack of detailed knowledge about that religion’s

doctrinal tenets, and that those same people can be

persecuted for their religious affiliation.”).

    Nevertheless, remand is not necessary because “we can

state with confidence that the IJ would adhere to [her]

decision were the petition remanded,” Xiao Ji Chen v. U.S.

Dep’t of Justice, 434 F.3d 144, 161 (2d Cir. 2006), and

there are “ample, error-free grounds that provide

substantial evidence to support the IJ’s adverse credibility

determination,” Singh v. BIA, 438 F.3d 145, 149 (2d Cir.

2006).

    As the IJ found, Wang made inconsistent statements

regarding when he started practicing Falun Gong and whether

he was arrested in 2000.    The IJ did not err in rejecting

Wang’s explanation that, while he became involved with Falun

Gong in 1999, he first began to practice it in 2006.     Wang’s

testimony was unclear and did not offer a basis for

distinguishing between becoming involved with Falun Gong and

beginning to practice it.    See Majidi v. Gonzales, 430 F.3d

77, 80 (2d Cir. 2005) (“A petitioner must do more than offer


                               4
a plausible explanation for his inconsistent statements to

secure relief; he must demonstrate that a reasonable

fact-finder would be compelled to credit his testimony.”

(emphasis in original; internal quotation marks omitted)).

Similarly, the IJ was not compelled to accept Wang’s

explanation that he did not mention his 2000 arrest either

in his asylum application or during his credible fear

interview because he did not consider it an arrest, when he

testified at his asylum hearing that, in August 2000, he had

been arrested, detained for one day, and beaten.    See id.

    Together, these inconsistencies, which go to the heart

of Wang’s claim, provide substantial evidence for the

agency’s adverse credibility determination.   See 8 U.S.C.

§ 1158(b)(1)(B)(iii).   Because Wang’s claims for asylum,

withholding of removal, and CAT relief all rely on the same

factual predicate, his practice of Falun Gong and past

treatment as a practitioner, the agency’s adverse

credibility determination forecloses all relief.    See Paul

v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5